NUMBERS 13-13-00358-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                          v.

BONNIE DOWNS,                                                            Appellee.


              On appeal from the County Court at Law No. 4
                       of Nueces County, Texas.


                                     ORDER

              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      The State perfected an appeal from an order granting a motion to suppress entered

by the County Court at Law Number 4 of Nueces County, Texas, in cause number

13CR714-4. The State requested a remand to the trial court for findings of fact and

conclusions of law. By order issued on May 8, 2014, this Court granted the State’s

motion and abated and remanded this appeal to the trial court for findings of fact and
conclusions of law. On May 30, 2014, this Court received the supplemental clerk’s

record containing the trial court’s findings and conclusions. On August 8, 2014, the State

filed an objection to the trial court’s findings and conclusions and requested that this Court

again abate and remand this case to the trial court for additional findings. According to

the State’s motion, the sole ground for the motion to suppress was that the State had “no

reasonable suspicion and no probable cause” to initiate a traffic stop regarding the

appellee, Bonnie Downs.        The State contends that the trial court’s findings and

conclusions fail to address facts necessary to determine reasonable suspicion and

probable cause “but instead make merely conclusory assertions regarding a supposed

violation of Miranda.” See Miranda v. Arizona, 384 U.S.436 (1966).

       Upon the request of the losing party on a motion to suppress evidence, the trial

court must make findings of fact and conclusions of law adequate to provide an appellate

court with a basis to which to review the trial court’s application of the law to the facts.

State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If the trial court does not

enter the findings of fact and conclusions of law within twenty days from its ruling on the

motion to suppress, the intermediate appellate court must exercise its authority under

Texas Rule of Appellate Procedure 44.4, and remand the case to the trial court and order

the trial court to enter findings of fact and conclusions of law. TEX. R. APP. P. 44.4;

Cullen, 195 S.W.3d at 698–700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted as stated herein. Accordingly, we GRANT

the State’s motion to abate this appeal and REMAND this matter to the trial court for

additional findings and conclusions which should address the issues of probable cause
and reasonable suspicion insofar as necessary to provide this Court with a basis to review

the application of the law to the facts of this case. See TEX. R. APP. P. 44.4. Specifically,

the trial court is instructed to make and file findings of fact and conclusions of law in

accordance with the Texas Court of Criminal Appeals’ directive in Cullen. See Cullen,
195 S.W.3d at 699. A supplemental clerk’s record containing these findings of fact and

conclusions of law should be filed with the Clerk of this Court within twenty days from the

date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of September, 2014.




                                             3